Filed 9/16/20 P. v. Xiong CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Siskiyou)
                                                            ----



 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C090619

           v.                                                                           (Super. Ct. No.
                                                                                     SCCRCRF201816173)
 YIA XIONG,

                    Defendant and Appellant.




         Appointed counsel for defendant Yia Xiong asked this court to review the record
and determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a disposition
more favorable to defendant, we will affirm the judgment.
                                                             I
         In July 2018, law enforcement officers found 101 marijuana plants on a property
that had large water storage containers, pumps, and pipes. One pipe for the site went
down a creek, and there were areas on the property where refuse was within 150 feet of a
creek.



                                                             1
        The property had several wood outbuildings. Inside one building, which had two
different rooms, with each room containing a sleeping area, officers found female
clothing, makeup, and a purse that contained a photo identification card with defendant’s
name and birthday.
        In March 2019, pursuant to a negotiated disposition and with the assistance of an
interpreter, defendant pleaded no contest to a felony count of illegally cultivating more
than six living cannabis plants, resulting in a violation of Fish and Game Code
section 5650 or 5652, relating to waters of the state. (Health & Saf. Code, § 11358,
subd. (d)(3)(c).) The prosecutor confirmed at the plea hearing that Fish and Game Code
section 5650, subdivision (a)(6) was the relevant provision. That provision prohibits
depositing “into the waters of” California “[a]ny substance or material deleterious to fish,
plant life, mammals, or bird life.” (Fish & G. Code, § 5650, subd. (a)(6).) The trial court
provided the necessary advisements to defendant. The trial court also confirmed with
defendant that she understood, initialed, and signed the plea form (that was translated for
her).
        The following month, defendant filed a motion to withdraw or set aside the plea,
indicating in a declaration that she “felt the interpreters had misrepresented the terms of
the plea agreement.” Defendant further testified in support of the motion, stating that
while she understood she was pleading to cultivation when she entered her plea, she did
not feel right going forward with it because she pleaded to something she did not do.
The trial court denied the motion to withdraw the plea, explaining there was no clear and
convincing evidence that defendant was acting under some mistake or some other factor
that affected her free judgment when she pleaded no contest.
        In September 2019, the trial court suspended imposition of sentence and placed
defendant on formal probation for three years with various terms and conditions.
        At the sentencing hearing, defense counsel noted defendant’s continued insistence
on the motion the trial court already heard, presumably referring to the motion to

                                              2
withdraw the no contest plea. But defendant did not obtain a certificate of probable
cause, and the notice of appeal only purports to challenge “the sentence or other matters
occurring after the plea that do not affect the validity of the plea.”
                                               II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                       /S/
                                                    MAURO, J.



We concur:



    /S/
BLEASE, Acting P. J.



    /S/
DUARTE, J.




                                               3